In a proceeding pursuant to CPLR article 78 to review a determination of the Incorporated Village of Kensington Board of Appeals, dated April 14, 2003, which, after a hearing, denied the petitioner’s applications for area and use variances, the appeal is from a judgment of the Supreme Court, Nassau County (DeMaro, J.), dated February 4, 2004, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
A local zoning board has broad discretion in considering variance applications, and the determination of a zoning board should be sustained upon judicial review if it has a rational basis and is supported by substantial evidence (see Matter of Ifrah v Utschig, 98 NY2d 304, 308 [2002]; Matter of Sasso v Osgood, 86 NY2d 374, 384 [1995]).
We agree with the Supreme Court’s determination that the denial of the petitioner’s application for variances by the Incorporated Village of Kensington Board of Appeals had a rational basis, and was supported by substantial evidence (see Matter of Ifrah v Utschig, supra; Matter of Sasso v Osgood, supra). Schmidt, J.P., S. Miller, Santucci and Mastro, JJ., concur.